DETAILED ACTION
This action is in response to the application filed 12/16/2021.
Claims 1-18 have been submitted for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/CN2020/092688, which claims priority to Chinese Patent Application No. 201910581825.X, filed 6/30/2019.


Claim Objections
Claims 1, 6, and 14-18 are objected to because of the following informalities:  
-The phrase “the second instruction” in the seventh line of claim 1 should recite “a second instruction” to provide proper antecedent basis.
-The phrases “the position” and “the pointer” in the fourth line of claim 6 should recite “a position” and “a pointer” to provide proper antecedent basis.
-It appears applicant has unintentionally set the dependencies of claims 14-18 to claim 1, where the examiner believes the intendent dependency is that of claim 10.  As such:
Claim 14 appears to be a duplicate of claim 5.
Claim 15 appears to be a duplicate of claim 6, as well as containing the same antecedent issues as mentioned.
Claim 16 appears to be a duplicate of claim 7.
Claim 17 appears to be a duplicate of claim 8.
Claim 18 appears to be a duplicate of claim 9.
Appropriate correction is required.





Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a call-up module configured to” and “an output module configured to” in claim 10, and  “an edit module configured to” in claim 17,.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims limitation “a call-up module”, “an output module” and “an edit module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Applicant’s gives no clear definition of the term “module” in the original disclosure.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Perelman et al. (US 9,846,689), hereinafter Perelman

As per claim 1, Perelman teaches the following:
an information processing method, comprising: 
in response to a first interface including at least one input area.  As Perelman teaches in column 5, lines 7-9, “in response to a request associated with entering data into a form field”, 
responding to a first instruction to call up a target input information corresponding to the at least target input area.  As Perelman teaches in column 5, lines 7-10,  “in response to a request associated with entering data into a form field, the electronic form displays a selection control (e.g., a drop-down list) with preloaded selection choices”, 
the target input information being one piece of at least one piece of information of a second interface.  As Perelman teaches in column 5, lines 7-10, “in response to a request associated with entering data into a form field, the electronic form displays a selection control (e.g., a drop-down list) with preloaded selection choices”; 
in response to the second instruction at the second interface, outputting the target input information at the target input area, the first interface being different from the second interface.  As Parelman teaches in column 5, lines 10-13, “at operation 408, after the user selects an entry from the drop-down list, one or more related form fields may be filled automatically, based on the selection”, where the examiner interprets the form and drop-down list to being different from one another.

As per claim 10, Perelman teaches the following:
An information processing apparatus, (see Fig. 6).
The remaining limitations of claim 10 are substantially similar to those of claim 1 and are rejected using the same reasoning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perelman as applied to claims 1 and 10, in view of Kaply (US 6,112, 215).

Regarding claim 2, Perelman teaches the method of claim 1 as described above.  While Perelman teaches of a drop-down menu in column 5, lines 7-10, Perelman does not explicitly teach of the first and second interfaces being independent windows.  In a similar field of endeavor, Kaply is directed to filling form fields from a database of values (see abstract).  Kaply further teaches the following:
the first interface and the second interface are two independent windows; and the target input area is any one of the at least one input area.  As Karply show in Fig. 4, there is a form window and database window.  Karply shows in Fig. 9 that the database window is independent from any form window.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the form filling options of Perelman with the separate independent windows of Kaply.  One of ordinary skill would have been motivated to have made such modification because as Kaply teaches in column 5, lines 53-67, such independent windows benefit a user in being ably to overlay and form window.

	Regarding claim 3, modified Perelman teaches the method of claim 2 as described above.  Perelman further teaches the following:
in response to the second instruction at the second interface, outputting the target input information at the target input area includes: outputting the target input information to the target input area at least based on corresponding identification information of the target input area.  As Perelman teaches in column 2, lines 57-69, “various elements of the electronic form template may have respective identification (ID) tags to associated a form element with certain data in a database”.  Therefore, database data “corresponds to” identification information of the field.

Regarding claim 4, modified Perelman teaches the method of claim 3 as described above.  Perelman further teaches the following:
wherein: the second instruction is a sending instruction used to transmit the target input information to a storage location corresponding to the target input area of the first interface according to a selection instruction, such that the target input area outputs the target input information, the selection instruction being related to the identification information corresponding to the target input area.  As Parelman teaches in column 5, lines 10-13, “at operation 408, after the user selects an entry from the drop-down list, one or more related form fields may be filled automatically, based on the selection”, where the examiner interprets filling a field as encompassing applicant’s limitation.  Perelman further teaches in column 5, lines 55-57, that “at operation 508, the user data from the electronic form is uploaded to the database for further processing or storage”.

Regarding claim 5, modified Perelman teaches the method of claim 3 as described above.  Perelman further teaches the following:
the second instruction is a paste shortcut instruction used to transmit the target input information to the storage location corresponding to the target input area of the first interface, such that the target input area outputs the target input information, the identification information of the target input area corresponding to the shortcut paste instruction of the target input information.  As Parelman teaches in column 5, lines 10-13, “at operation 408, after the user selects an entry from the drop-down list, one or more related form fields may be filled automatically, based on the selection”, where the examiner interprets the user selection as a “paste shortcut instruction” as the selected is “pasted” into the form field.

Regarding claims 11-14, Perelman teaches the apparatus of claim 10 as described above.  The remaining limitations of claims 11-14 are substantially similar to those of claims 2-5 and are rejected using the same reasoning.


Claim(s) 6-9 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perelman as applied to claim 1, in view of Yolleck et al. (US 2006/0179404), hereinafter Yolleck.

	Regarding claim 6, Perelman teaches the method of claim 1 as described above.  Perelman further teaches the following:
	the target input area is the position of the pointer in the first interface.  As Perelman teaches in column 6, lines 36-59, a navigation device may be a mouse (pointer); and 
the information of the second interface is stored backup information.  As Perelman teaches in the abstract, the field fill information is from a portable database and in column 5, lines 7-10, drop-down lists are presented in response to selection of a field.
However, Perelman does not explicitly teach of the second interface being associated with a toolbar of the first or a position of a pointer.  In a similar field of endeavor, Yolleck teaches of a method for autofilling forms based upon user selections (see abstract).  Yolleck teaches the following:
the second interface is a display window associated with a toolbar display window in the first interface.  See Fig. 7, 550-570.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the drop-down menus of Perelman with the toolbar of Yolleck.  One of ordinary skill would have been motivated to have made such modification because toolbars provided the well known benefit of providing commonly used functions within a common area of a display, regardless of the current view of a document.

Regarding claim 7, modified Perelman teaches the method of claim 6 as described above.  Perelman further teaches the following:
the second instruction is a selection instruction used to determine the target input information from at least one piece of information of the second interface, such that the target input area outputs the target input information.  As Parelman teaches in column 5, lines 10-13, “at operation 408, after the user selects an entry from the drop-down list, one or more related form fields may be filled automatically, based on the selection”.  

Regarding claim 8, modified Perelman teaches the method of claim 6 as described above.  Perelman further teaches the following:
further comprising: editing the information of the second interface.  As Perelman teaches in column 5, lines 44-57, manual entries by the user may be added to the database so that the entries may be displayed for selection on subsequent similar fields, thus “editing the information”.

Regarding claim 9, modified Perelman teaches the method of claim 8 as described above.  Perelman further teaches the following:
editing the information of the second interface includes: inputting information to the second interface and adding the input information to the backup information of the second interface; or selecting partial display information from the first interface and adding the selected partial display information to the backup information of the second interface.  As Perelman teaches in column 5, lines 44-57, manual entries by the user may be added to the database (backup information) so that the entries may be displayed for selection on subsequent similar fields. 
 
	Regarding claim 15, Perelman teaches the method of claim 1 as described above.  Perelman further teaches the following:
	the target input area is the position of the pointer in the first interface.  As Perelman teaches in column 6, lines 36-59, a navigation device may be a mouse (pointer); and 
the information of the second interface is stored backup information.  As Perelman teaches in the abstract, the field fill information is from a portable database and in column 5, lines 7-10, drop-down lists are presented in response to selection of a field.
However, Perelman does not explicitly teach of the second interface being associated with a toolbar of the first or a position of a pointer.  In a similar field of endeavor, Yolleck teaches of a method for autofilling forms based upon user selections (see abstract).  Yolleck teaches the following:
the second interface is a display window associated with a toolbar display window in the first interface.  See Fig. 7, 550-570.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the drop-down menus of Perelman with the toolbar of Yolleck.  One of ordinary skill would have been motivated to have made such modification because toolbars provided the well known benefit of providing commonly used functions within a common area of a display, regardless of the current view of a document.

Regarding claim 16, modified Perelman teaches the method of claim 6 as described above.  Perelman further teaches the following:
the second instruction is a selection instruction used to determine the target input information from at least one piece of information of the second interface, such that the target input area outputs the target input information.  As Parelman teaches in column 5, lines 10-13, “at operation 408, after the user selects an entry from the drop-down list, one or more related form fields may be filled automatically, based on the selection”.  

Regarding claim 17, modified Perelman teaches the method of claim 6 as described above.  Perelman further teaches the following:
further comprising: an edit module configured to edit the information of the second interface.  As Perelman teaches in column 5, lines 44-57, manual entries by the user may be added to the database so that the entries may be displayed for selection on subsequent similar fields, thus “editing the information”.

Regarding claim 18, modified Perelman teaches the method of claim 8 as described above.  Perelman further teaches the following:
input information to the second interface and adding the input information to the backup information of the second interface; or selecting partial display information from the first interface and adding the selected partial display information to the backup information of the second interface.  As Perelman teaches in column 5, lines 44-57, manual entries by the user may be added to the database (backup information) so that the entries may be displayed for selection on subsequent similar fields. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sahai et al. (US 2011/0185314), interfaces for copy/paste between documents.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644. The examiner can normally be reached Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




					/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175